Name: Commission Implementing Regulation (EU) NoÃ 853/2011 of 24Ã August 2011 amending for the 156th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs
 Date Published: nan

 25.8.2011 EN Official Journal of the European Union L 219/3 COMMISSION IMPLEMENTING REGULATION (EU) No 853/2011 of 24 August 2011 amending for the 156th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 August 2011 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry shall be added under the heading Natural persons: Muhammad Jibril Abdul Rahmam (alias (a) Mohammad Jibril Abdurrahman, (b) Muhammad Jibriel Abdul Rahman, (c) Mohammad Jibriel Abdurrahman, (d) Muhamad Ricky Ardhan, (e) Muhammad Ricky Ardhan bin Muhammad Iqbal, (f) Muhammad Ricky Ardhan bin Abu Jibril, (g) Muhammad Yunus, (h) Heris Syah). Address: (a) Jalan M. Saidi RT 010 RW 001 Pesanggrahan, South Petukangan, South Jakarta, Indonesia; (b) Jalan Nakula of Witana Harja Complex Block C, Pamulang, Banten, Indonesia. Date of birth: (a) 28.5.1984, (b) 3.12.1979, (c) 3.3.1979, (d) 8.8.1980. Place of birth: East Lombok, West Nusa Tenggara, Indonesia. Nationality: Indonesian. Passport No: S335026 (false Indonesian passport). National Identification No: (a) 3219222002.2181558 (Indonesian national identity card), (b) 2181558 (Identification number). Other information: (a) Senior member of Jemaah Islamiyah directly involved in obtaining funding for terrorist attacks; (b) Fathers name is Mohamad Iqbal Abdurrahman. Date of designation referred to in Article 2a(4)(b): 12.8.2011.